APPLICABLE DOCUMENTARY STAMP TAXES HAVE BEEN PAID ON AND AFFIXED TO THE MORTGAGE SECURING THIS NOTE Alico $40,000,000 Term Loan 2010 Real Estate Term Loan: 10053500 TERM LOAN NOTE $40,000,000.00 September 8, 2010 FOR VALUE RECEIVED, the undersigned (individually and collectively, “Borrower”), hereby promise to pay to the order of RABO AGRIFINANCE, INC., a Delaware corporation (“Lender”) the principal sum of Forty Million Dollars and No Cents ($40,000,000.00) and interest thereon, at such interest rates and at such times as are specified in the Credit Agreement between Borrower and Lender dated as of the date hereof (the “Credit Agreement”).Both principal and interest are payable to Lender at such times as are specified in the Credit Agreement.All payments shall be made to Lenderin lawful money of the United States of America at 12443 Olive Boulevard, Suite 50, St. Louis, MO 63141,or such other place as Lender directs, in same day funds.All terms used but not defined in this Term Loan Note are as defined in the Credit Agreement. This Term Loan Note is referred to in, and is subject to the terms and conditions of the Credit Agreement.The Credit Agreement, among other things, contains provisions for acceleration of the maturity hereof upon the occurrence of certain stated events. This Term Loan Note is secured by the Collateral Documents (defined in the Credit Agreement) and any other collateral or security documents now or hereafter executed and delivered by Borrower to Lender. Borrower has executed and delivered this Term Loan Note as of the day and year first written above. BORROWER Alico, Inc., a Florida corporation By:/S/ JD Alexander Its:Chief Executive Officer Alico-Agri, Ltd., a Florida limited partnership By:Alico, Inc., a Florida corporation, its General Partner By:/S/ JD Alexander Its:Chief Executive Officer Alico Plant World, L.L.C., a Florida limited liability company By:Alico, Inc., a Florida corporation, its Manager By:/S/ JD Alexander Its:Chief Executive Officer SIGNATURES CONTINUE ON NEXT PAGE Bowen Brothers Fruit, LLC, a Florida limited liability company By:Alico, Inc., a Florida corporation, its Managing Member By:/S/ JD Alexander Its:Chief Executive Officer Alico Land Development Inc., a Florida corporation By:/S/ JD Alexander Its:Chief Executive Officer
